DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 Claims 1-3, 5, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (US 2002/0146444).
With respect to claim 1, Onishi ‘444 teach light-emitting semiconductor device having a semiconductor layer sequence” 142,143,144, based on a phosphide and/or arsenide compound semiconductor material system, wherein the semiconductor layer sequence comprises a light-emitting semiconductor layer”143”, which is embodied to emit light during operation of the semiconductor device, between a 
With respect to claim 2, Onishi et al’444 teach the semiconductor device, wherein the first cladding layer”144,145” and the first semiconductor protection layer”153” comprise semiconductor materials of the same compound semiconductor material system. (See fig.22 and related description, para 0374, 0380, and 0381). 
With respect to claim 3, Onishi et al’444 teach the semiconductor device, wherein the first semiconductor protection layer of 10 nm thick has a thickness of less than or equal to 100 nm.(see para 0374) 
With respect to claim 5, Onishi et al teach the semiconductor device, wherein the first semiconductor protection layer is transparent to the light generated in the light-emitting semiconductor layer during operation of the semiconductor device. (see para 0296, Fig.15)
With respect to claim 12, Onishi et al teach the semiconductor device, wherein the semiconductor layer sequence”142,143,144” is arranged, with a side facing away from the first semiconductor protection “153”layer, on a substrate.(see fig.22)
With respect to claim 13, Onishi et al teach the semiconductor device, wherein the substrate”141” is a growth substrate on which the semiconductor layer sequence”142,143,144” is grown. See fig.22)
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi’444 in combination with Admitted prior art.
With respect to claim 14, Onishi does not  teach the semiconductor device (100), wherein the light-emitting semiconductor device is an electroluminescent semiconductor device. 
With respect to claim 15, Onishi ‘444 does not teach the semiconductor device, wherein the light-emitting semiconductor device is a photo luminescent semiconductor device.
Admitted prior art teach the semiconductor device, wherein the light-emitting semiconductor device is an electroluminescent or photoluminescence semiconductor device.see Para 0009) 
It would have been obvious to one of ordinary skill in the art to modify the invention of Onishi used as either electroluminescent or photoluminescence semiconductor device by activating the device by applying photo and electric energy.
Allowable Subject Matter
Claims 4, 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816